Citation Nr: 0317229	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury, including ligament 
tears with post traumatic arthritis.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The appellant served on active duty from September 1978 to 
December 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the case to the RO in May 1998 and 
November 2002 for further development.

In the November 2002 remand decision the Board requested the 
RO to clarify who is representing the appellant.  The Board 
noted that the Disabled American Veterans had previously 
represented the appellant.  By letter dated July 5, 2000, the 
Disabled American Veterans withdrew as the appellant's 
accredited representative.  The appellant filed VA Form 21-22 
in February 2001, in which he appointed "SDVS" as his 
accredited representative.  The RO did not clarify who is 
representing the appellant.  In July 2003 the Disabled 
American Veterans submitted a written presentation in support 
of the appellant's claim; however, the claims folder does not 
include evidence showing that the Disabled American Veterans 
is the appellant's accredited representative.  This matter 
should be clarified.  

In January 2003 the appellant submitted a claim for an 
increased rating for his service-connected left knee 
disability and his service-connected low back disability.  In 
February 2003 the appellant raised a claim for a total 
disability rating based on individual unemployability.  As 
these issues have been neither prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claims folder shows the RO obtained additional VA 
outpatient records in January 2003 and March 2003.  Some of 
these records show treatment for the service-connected right 
knee disability at issue.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  

Any pertinent evidence, which is received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (2002).  38 C.F.R. § 19.37(a) (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The RO's VCAA-related correspondence on file with respect to 
the increased rating issue on appeal is dated in April 2003.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should advise appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should conduct any 
development/action brought about by the 
appellant's response.  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5104, 5103A and 5107) 
are fully complied with and satisfied.

4.  The RO should readjudicate the 
increased rating issue on appeal taking 
into account the evidence added to the 
claims folder since the May 2002 
supplemental statement of the case of 
record.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


